DETAILED ACTION
Allowable Subject Matter
Claims1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed tool adapter mounted on a handle of a tool to be gripped by a robot hand. The adapter comprising; a fixing part including an opening, which is formed to vertically penetrate the fixing part to surround, and fix, the handle of the tool; a grip part including contact surfaces, which are installed on left and right sides of the fixing part to be gripped by the robot hand, wherein as at least one of the contact surfaces moves in accordance with a gripping force from the robot hand, a distance between the contact surfaces changes; and a power transmission mechanism converting a movement of the at least one of the contact surfaces into a movement of pressing a switch installed at the handle of the tool. The prior art Dane U.S. 3,620,0695 discloses an adapted for connecting a handle of a tool to a robot hand having a grip part with contact surface for griping the handle, the contact surfaces move with a gripping force of the robot hand, Dane further discloses a power transmission mechanism for pressing a switch installed on a handle of a tool. Dan does not disclose a fixing part including an opening, which is formed to vertically penetrate the fixing part to surround, and fix, the handle of the tool, nor does Dane disclose power transmission mechanism for converting a movement of the contact surfaces into a movement of a pressing switch. In regards to claim 11 Dane does not disclose the power transmission part and the fixing part being rotatable with respect to the grip in response to the external force which is used to activate the switch of the tool. Thus it is examiner’s opinion that the prior art neither anticipates nor renders obvious the claimed tool adapter for adapting robot hands to commercial tools. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731